692 N.W.2d 387 (2005)
PEOPLE
v.
McKAY.
No. 126930.
Supreme Court of Michigan.
February 25, 2005.
SC: 126930, COA: 255596.
On order of the Court, the application for leave to appeal the June 30, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The oral argument is limited to the following issue: whether Offense Variable 13 of the sentencing guidelines, MCL 777.43, was properly scored. The parties may file supplemental briefs within 28 days of the date of this order.
CAVANAGH and KELLY, JJ., would grant oral argument on both issues.